Citation Nr: 0636004	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for cervical radiculopathy and pain, 
claimed as due to Department of Veterans Affairs (VA) failure 
to fuse C6-C7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO)  that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for cervical radiculopathy and pain, 
claimed as due to Department of Veterans Affairs (VA) failure 
to fuse C6-C7.  In June 2006, the veteran testified before 
the Board at a hearing that was held in Washington, DC.


FINDING OF FACT

The veteran's cervical radiculopathy and pain were not caused 
or aggravated by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
cervical radiculopathy and pain, claimed as due to Department 
of Veterans Affairs (VA) failure to fuse C6-C7, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

In September 1997, the veteran underwent surgical fusion of 
several herniated discs in his cervical spine.  The veteran 
alleges that the C6-C7 vertebrae were not fused as planned, 
and as a result, he currently experiences cervical 
radiculopathy and pain.  He contends that his cervical 
radiculopathy and pain would not exist but for the negligent 
failure to fuse the C6-C7 vertebrae, and that he is therefore 
entitled to compensation.

The September 1997 surgical report shows that the veteran 
underwent "anterior cervical discectomy and fusion at C3-4, 
C5-6, and C6-7 with Smith-Robinson technique and autograph 
bone."  The procedure was detailed as involving the removal 
of the C3-4, C5-6, and C6-7 discs.  Complications involving 
calcification of ligaments and copious venous bleeding arose 
during the surgery but these were adequately handled and 
resolved and the surgery carried out to specifications.  
Significantly, the report of examination indicates that a 
bone graft was placed at C6-7.

An October 1997 post-surgical X-ray revealed that there was 
fusion of the bodies of C3-C4 and C5-C6 by bone graft.  The 
body of C7 was not well visualized at that time.  November 
1997 and December X-ray examination similarly revealed bony 
fusion of the C3-C4 and C5-C6 vertebrae.  CT scan in January 
1998 revealed interbody fusions at C3-4, C5-6, and C6-7.

The veteran's symptoms were largely resolved until 
approximately March 1998, when he again began to complain of 
pain and cervical radiculopathy after falling off of a stool 
and hitting his neck.  On VA examination in March 1998, the 
veteran underwent a CT scan of the cervical spine.  The CT 
scan revealed interbody fusions at C3-4, C5-6, and C6-7.

Cervical CT scan in September 1998 revealed fusion of the C3-
4 disc, C5-6 and C6-7 discs that were essentially 
obliterated, and ossification of the posterior and 
longitudinal ligaments extending from the C3-4 level to the 
C6-7 level.  On neurological consultation in October 1998, 
the veteran was found to have asymptomatic spinal stenosis at 
the C5-6 and C6-7 levels.

VA records dated from October 1998 to November 2002 show that 
the veteran continued to complain of cervical radiculopathy 
and pain.  X-ray examination in November 2002 revealed 
anterior fusion with solid union at C3-4 and C5-6.  Some 
spurring at C6-7 was suggested.  A February 2003 record of 
treatment noted that the veteran's cervical spine X-rays 
showed lucency at C6-7 despite his previous history of having 
undergone fusion of those vertebrae.  

In order to address the veteran's claim that his current 
cervical radiculopathy and pain were the result of VA's 
failure to fuse the C6-7 vertebrae as had been planned, a 
neurosurgical opinion was obtained.  The May 2004 opinion 
noted that the veteran's test results showed continued 
pathology within the cervical spine, including radiculopathy.  
Also noted was the February 2003 report in which the 
physician noted that there was a lucency at C6-7 despite the 
veteran's having undergone fusion of those vertebrae.  This 
fusion was confirmed by the September 1997 operative note, 
subsequent neurosurgical records, and post-surgical X-ray 
evidence that documented fusion of C6-7.  The examiner stated 
that despite surgical fusion of vertebrae, bone reabsorption 
was not unusual if a bone graft did not take.  Thus, although 
there was a fusion of the C6-7 vertebrae in September 1997, 
it appeared that the fusion at that level did not take, and 
the bone was reabsorbed over the years since the surgery, 
explaining why recent radiological evidence did not show 
evidence of fusion at C6-7.  In addressing whether VA was at 
fault for the failure of the fusion, the examiner stated that 
the fact that the fusion did not occur after the bone graft 
was not a reflection of error or negligence.  Rather, it was 
an unfortunate complication of bone grafts in the fusion 
process.  That is, failure of fusion was a foreseeable 
outcome.  Accordingly, the veteran's current neurological 
symptoms of C6-7 radiculopathy were not caused by or the 
result of the 1997 VA surgery.

In this case, the veteran's current cervical radiculopathy 
and pain have been determined not to be the result of VA 
error or negligence.  The failure of the bone graft to take 
was an undesirable but foreseeable consequence.  Because 
there is no competent evidence suggesting a causal 
relationship between VA treatment and the veteran's current 
symptomatology, the Board concludes that the veteran does not 
have an additional disability that was caused or aggravated 
by the VA surgical procedure.  Similarly, there is no 
competent evidence that VA otherwise exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  In the absence of any such 
competent evidence, compensation under 38 U.S.C.A. § 1151 
must be denied.

The Board has considered the veteran's contentions that VA 
was careless and negligent in the execution of the surgery, 
and that he incurred substantial disabilities as a result.  
However, as a layperson, the veteran lacks the requisite 
medical expertise to offer a medical opinion, without 
competent substantiation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in June 2004; and a statement of the case in October 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained an opinion in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
cervical radiculopathy and pain, claimed as due to Department 
of Veterans Affairs (VA) failure to fuse C6-C7, is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


